                                          Case 5:18-cv-02585-NC Document 542 Filed 03/03/20 Page 1 of 1




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6                                UNITED STATES DISTRICT COURT
                                   7                           NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9     CITCON USA, LLC,
                                                                                          Case No. 18-cv-02585-NC
                                  10                   Plaintiff,
                                                                                          ORDER DENYING DEFENDANTS’
                                  11             v.                                       MOTION TO REOPEN EVIDENCE
                                                                                          AND ADDRESSING PLAINTIFF’S
Northern District of California




                                  12     RIVERPAY INC., et al.,                           LETTER
 United States District Court




                                  13                   Defendants.                        Re: Dkt. Nos. 508, 541
                                  14
                                  15          In this trade secrets case that concluded with a jury trial and verdict, defendants
                                  16   move to reopen evidence and plaintiffs filed a letter regarding new evidence they wish the
                                  17   Court to consider. Dkt. Nos. 508, 541. Both requests relate to conduct by the parties that
                                  18   allegedly occurred after the jury trial and verdict. The Court may reopen evidence based
                                  19   upon (1) the importance and probative value of the additional evidence; (2) the reasons for
                                  20   the moving party’s failure to introduce the evidence at trial; and (3) the possibility of
                                  21   prejudice to the non-moving party. Kona Tech. Corp. v. S. Pac. Trans. Co., 225 F.3d 595,
                                  22   609 (5th Cir. 2000). Here, the Court DENIES both requests to file additional evidence
                                  23   primarily under the first factor of the Kona test because the Court FINDS that this
                                  24   evidence is neither important nor probative.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: March 3, 2020                       _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
